DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:
Claim 1 recites the limitation “A soluble coffee container to be inserted” in line 1.  It appears the claim should recite “A soluble coffee container configured to be inserted” for grammatical purposes.
Claim 1 recites the limitation “a main body to store” in line 3.  It appears the claim should recite “a main body configured to store” for grammatical purposes.
Claim 1 recites the limitation “a main body to dissolve” in line 3.  It appears the claim should recite “a main body configured to dissolve” for grammatical purposes.
Claim 5 recites the limitation “A soluble coffee container to be inserted” in line 1.  It appears the claim should recite “A soluble coffee container configured to be inserted” for grammatical purposes.
Claim 5 recites the limitation “the main body to store” in line 3.  It appears the claim should recite “the main body configured to store” for grammatical purposes.
Claim 5 recites the limitation “the main body to dissolve” in line 4.  It appears the claim to recite “the main body configured to dissolve” for grammatical purposes.
Claim 5 recites the limitation “and dissolve” in line 7.  It appears the claim should recite “and configured to dissolve” for grammatical purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “such that the main body is constructed different from the at least one soluble item as ground coffee” in lines 4-5.  It appears this limitation requires the main body to be constructed from a material different than ground coffee.  However, there was not adequate written description at the time of filing for the main body to be made from any material other than ground coffee.  The disclosure at the time of filing provided written description support for the main body to be constructed from freeze dried tea leaves and/or frozen juice concentrate (Specification, Paragraph [00029]).  There was not adequate written description at the time of filing for the main body to be made from any other edible material that is not coffee.  For example, there was not adequate written description support at the time of filing for the main body to be made of dissolvable candy or dissolvable meat.  Therefore, this limitation introduces new matter.
Claims 2-4 are rejected as being dependent on a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “such that the main body is constructed different from the at least one soluble item as ground coffee” in lines 4-5.  It is unknown what is meant by this limitation.  For purposes of examination Examiner interprets the claim to require the main body to be constructed from a material different than ground coffee.
Claim 1 recites the limitation “such that the main body is constructed different from the at least one soluble item as ground coffee” in lines 4-5.  However, Claim 1, line 1 recite “A soluble coffee container.”  It is unclear if the main body is made from coffee or is not made from coffee.
Claim 2 recites the limitation “wherein the main body and the lid is constructed of freeze dried coffee beans” in lines 1-2.  Claim 1, lines such that the main body is constructed different from the at least one soluble item as ground coffee” in lines 4-5.  It is unclear what material the main body is constructed from.  Claim 1 appears to recite that the main body is constructed from a material different than ground coffee.  However, Claim 2 recites the main body to be constructed of freeze dried coffee beans.  It is unclear what material the main body is constructed from.
Claim 3 recites the limitation “wherein the main body and the lid create at least one of coffee and tea as the drinkable solution” in lines 1-2.  Since Claim 1 does not recite the material from which either the lid or the main body is constructed, there is insufficient antecedent basis for the main body or the lid to create at least one coffee and tea.
Clarification is required.
Claim 4 is rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Singer US 2019/0282022 in view of Briganti et al. US 2014/0057024 and Woods et al. US 6,423,357.
Regarding Claim 1, Singer et al. discloses a soluble coffee container (soluble coffee product 120) capable of being inserted in a beverage brewing device (single serve coffee making machine).  The soluble coffee container (soluble coffee product 120) comprises a main body (exterior of soluble coffee product 120) capable of storing at least one soluble item (soluble coffee product) therein (‘022, Paragraph [0145]).  The soluble coffee takes on the shape of the mold in which liquid coffee concentrate freezes and the shape can be any shape (‘022, Paragraphs [0147] and [0150]).

    PNG
    media_image1.png
    720
    788
    media_image1.png
    Greyscale

Singer et al. is silent regarding a lid being removably disposed on at least a portion of the main body to at least partially cover the main body and the main body being constructed from at least one soluble item that is different than ground coffee.
Briganti et al. discloses an edible container made of liquid juice concentrate (material different than ground coffee) (‘024, Paragraphs [0021]-[0022]) wherein the edible container is capable of containing liquids ranging from 32 to 180 degrees Fahrenheit (‘024, Paragraph [0037]) and molded into different shapes (‘024, Paragraph [0020]) and an edible lid (‘024, FIG. 9) (‘024, Paragraph [0052]).  Additionally, Woods et al. discloses an edible food container (edible container 20) comprising an edible main body (sidewalls 26) (‘357, Column 3, lines 53-67) and an edible lid (lid 52) removably disposed on at least a portion of the main body (sidewalls 26) (‘357, FIG. 4) (‘357, Column 4, lines 14-25) and molded into the desired shape (‘357, Column 4, lines 26-32 and 47-54).

    PNG
    media_image2.png
    643
    824
    media_image2.png
    Greyscale

Singer et al., Briganti et al., and Woods et al. are all directed towards the same field of endeavor of edible food containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the soluble coffee container of Singer et al. and incorporate an edible lid removably disposed on at least a portion of the main body as taught by Briganti et al. and Woods et al. since the configuration of the claimed edible container is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed edible container was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Singer et al. and construct the main body from juice concentrate (material different than ground coffee) as taught by Briganti et al. based upon the desired flavor profile of the edible container.
Further regarding Claim 1, the limitations “to be inserted in a beverage brewing device,” “to store at least one soluble item therein and dissolve in response to receiving a liquid thereon from the beverage brewing device,” and “dissolve in response to receiving the liquid thereon from the beverage brewing device such that a drinkable solution is created” are seen to be recitations regarding the intended use of the “soluble coffee container.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. and MPEP § 2114.II. which states features of an apparatus may be recited either structurally or functionally in view of In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possess the functionally defined limitations of the claimed apparatus in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).  Additionally, apparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claimed in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Nevertheless, Singer discloses the edible soluble container being inserted in a beverage brewing device (‘022, Paragraph [0145]), the main body storing at least one soluble item therein (soluble coffee product and soluble flavor or creamer additive products) and dissolve in response to receiving a liquid thereon from the beverage brewing device to create a drinkable solution (‘022, Paragraphs [0108] and [0015]).  Additionally, the lid of Briganti et al. and Woods et al. would necessarily dissolve in response to receiving heated liquid from the beverage brewing device since the lids of Briganti et al. and Woods et al. are made from edible materials.
Regarding Claim 2, Singer discloses the edible soluble coffee container being made of freeze dried coffee beans (‘022, Paragraphs [0127], [0147], and [0149]).
Regarding Claim 3, Singer discloses the edible soluble coffee container creating coffee as the drinkable solution (‘022, Paragraphs [0111] and [0130]).
Regarding Claim 5, Singer et al. discloses a soluble coffee container (soluble coffee product 120) capable of being inserted in a beverage brewing device (single serve coffee making machine).  The soluble coffee container (soluble coffee product 120) comprises a main body (exterior of soluble coffee product 120) constructed of freeze dried coffee beans (‘022, Paragraphs [0127] and [0147]) capable of storing at least one soluble item (soluble coffee product) therein (‘022, Paragraph [0145]).  The soluble coffee takes on the shape of the mold in which liquid coffee concentrate freezes and the shape can be any shape and is freeze dried (‘022, Paragraphs [0147] and [0150]).
Singer et al. is silent regarding a lid constructed of tea leaves wherein the lid is removably disposed on at least a portion of the main body to at least partially cover the main body.
Briganti et al. discloses an edible container made of any edible liquid such as tea(‘024, Paragraphs [0021]-[0022]) wherein the edible container is a lid for a food container (‘024, Paragraph [0052]).  The edible container is capable of containing liquids ranging from 32 to 180 degrees Fahrenheit (‘024, Paragraph [0037]) and molded into different shapes (‘024, Paragraph [0020]) and an edible lid (‘024, FIG. 9) (‘024, Paragraph [0052]).  Additionally, Woods et al. discloses an edible food container (edible container 20) comprising an edible main body (sidewalls 26) (‘357, Column 3, lines 53-67) and an edible lid (lid 52) removably disposed on at least a portion of the main body (sidewalls 26) (‘357, FIG. 4) (‘357, Column 4, lines 14-25) and molded into the desired shape (‘357, Column 4, lines 26-32 and 47-54).
Singer et al., Briganti et al., and Woods et al. are all directed towards the same field of endeavor of edible food containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the soluble coffee container of Singer et al. and incorporate an edible lid removably disposed on at least a portion of the main body as taught by Briganti et al. and Woods et al. since the configuration of the claimed edible container is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed edible container was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Singer et al. and construct the main body from tea leaves as taught by Briganti et al. based upon the desired flavor profile of the edible container.  Singer et al. already teaches using a freeze dried material to make the container (‘022, Paragraph [0147]).
Further regarding Claim 5, the limitations “to be inserted in a beverage brewing device,” “to store at least one soluble item therein and dissolve in response to receiving a liquid thereon from the beverage brewing device,” and “dissolve in response to receiving the liquid thereon from the beverage brewing device such that a drinkable solution is created” are seen to be recitations regarding the intended use of the “soluble coffee container.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. and MPEP § 2114.II. which states features of an apparatus may be recited either structurally or functionally in view of In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possess the functionally defined limitations of the claimed apparatus in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).  Additionally, apparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claimed in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Nevertheless, Singer discloses the edible soluble container being inserted in a beverage brewing device (‘022, Paragraph [0145]), the main body storing at least one soluble item therein (soluble coffee product and soluble flavor or creamer additive products) and dissolve in response to receiving a liquid thereon from the beverage brewing device to create a drinkable solution (‘022, Paragraphs [0108] and [0015]).  Additionally, the lid of Briganti et al. and Woods et al. would necessarily dissolve in response to receiving heated liquid from the beverage brewing device since the lids of Briganti et al. and Woods et al. are made from edible materials.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Singer US 2019/0282022 in view of Briganti et al. US 2014/0057024 and Woods et al. US 6,423,357 as applied to claim 1 above in further view of Camera et al. US 2012/0070542 and Steven et al. US 2011/0020497.
Regarding Claim 4, Singer modified with Briganti et al. and Woods et al. is silent regarding a probiotic capsule disposed within at least a portion of the main body to release a probiotic culture into the drinkable solution in response to receiving the liquid thereon from the beverage brewing device.
Camera et al. discloses a coffee container (cartridge 800) comprising a main body (bottom wall 815 and sidewall 820) storing at least one soluble item (instant beverage component 828) therein in response to receiving a liquid thereon from a beverage brewing device and a lid (lid 810) removably disposed on at least a portion of the main body (bottom wall 815 and sidewall 820) to at least partially cover the main body (bottom wall 815 and sidewall 820) wherein a capsule (insert 850) is disposed within at least a portion of the main body (bottom wall 815 and sidewall 820) to release an ingredient (flavor enhancer) into the drinkable solution in response to receiving the liquid thereon from the beverage brewing device (‘542, FIG. 8) (‘542, Paragraphs [0056]-[0066]).

    PNG
    media_image3.png
    762
    764
    media_image3.png
    Greyscale

Steven et al. discloses a food container comprising probiotics to promote colonization with good bacteria (‘497, Paragraphs [0010], [0106], and [0116]) wherein nutritional ingredients are separated from the probiotic microorganisms (‘497, FIG. 5) (‘497, Paragraph [0123]) and the food container is used in a beverage brewing device (‘497, Paragraph [0096]).
Singer, Camera et al., and Steven et al. are all directed towards the same field of endeavor of coffee containers used in a beverage brewing device.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the food container of Singer and construct the food container with a capsule disposed within at least a portion of the main body to release ingredients into the drinkable solution as taught by Camera et al. in order to mix the beverage with a flavor enhancer (‘542, Paragraph [0063]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a probiotic culture into the capsule of Singer modified with Camera et al. in order to promote colonization with good bacteria (‘497, Paragraphs [0010], [0106], and [0116]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Singer US 2019/0282022 in view of Briganti et al. US 2014/0057024, Woods et al. US 6,423,357, and Broen et al. US 2019/0193928.
Regarding Claim 5, Singer modified with Briganti et al. and Woods et al. reads on the limitations of Claim 5 as discussed above.  However, in the event that it can be argued that the limitations “to store at least one soluble item therein” are positively recited and are not intended use limitations, Broen et al. discloses a container (cup 100) comprising a main body capable of storing at least one soluble item (pod 200) (‘928, FIG. 1B) (‘928, Paragraphs [0021] and [0048]) wherein the soluble item (pod) is provided as a dissolvable, edible packaging solution to be made and used in an environmentally friendly way to serve as more than just a vessel and be a part of the product wherein the pod is designed to make beverages without significant waste (‘928, Paragraph [0019]) wherein the pod dissolves in hot water (‘928, Paragraph [0046]).
Singer discloses a dissolvable coffee container comprising a main body made of a soluble coffee product to produce no waste wherein the container is sized to receive more than one formed soluble coffee product and/or formed soluble flavor or creamer additive product allowing the user to mix and match to suit a desired taste profile and desired coffee strength (‘022, Paragraph [0022]) and that the soluble coffee product dissolves under hot water and does not pollute the environment similar to a conventional coffee pod (‘022, Paragraph [0145]).
Both Singer and Broen et al. are directed towards the same field of endeavor of coffee containers comprising a main body capable of storing at least one soluble item therein wherein the containers are made of edible soluble materials that are environmentally friendly without generating significant waste.  It would have been obvious to one of ordinary skill in the art to modify the soluble coffee container of modified Singer and place at least one soluble item within the interior of the main body such as the soluble pod of Broen et al. based upon the desired soluble flavors or creamer additive product a particular user wants added to the beverage of Singer (‘022, Paragraph [0022]).  Broen et al. establishes it was known to incorporate additional flavorings within a pod that dissolves under hot water.

Response to Arguments
Examiner notes that the previous rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner also notes that new Claim Objections and rejections to 35 USC 112(a) as well as to 35 USC 112(b) have been made in view of amendments.
Applicant's arguments filed July 29, 2022 have been fully considered but they are not persuasive.
Applicant argues on Page 6 of the Remarks that soluble coffee product 120 of Singer is stored in a food grade paper 110.  Applicant asserts that soluble coffee product 120 of Singer is not constructed different from the at least one soluble item and that soluble product 120 of Singer does not mention any alternative soluble item stored inside whatsoever and that soluble coffee product 120 of Singer is entirely made of freeze dried brewed coffee and that soluble coffee product 120 of Singer does not have ground coffee stored therein because it is entirely frozen liquid coffee.
Examiner argues that Briganti et al. is currently being relied upon to teach the limitations regarding an edible container made of liquid juice concentrate (‘024, Paragraphs [0021]-[0022]) wherein the edible container is capable of containing liquids ranging from 32 to 180 degrees Fahrenheit (‘024, Paragraph [0037]) and molded into different shapes (‘024, Paragraph [0020]) and an edible lid (‘024, FIG. 9) (‘024, Paragraph [0052]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Singer et al. and construct the main body from juice concentrate (material different than ground coffee) as taught by Briganti et al. based upon the desired flavor profile of the edible container.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues on Page 7 of the Remarks that the edible cup of Briganti is made of edible liquids (‘024, Paragraph [0021]) wherein the edible cup is made of coffee (‘024, Paragraph [0022]).  Applicant contends that the edible cup of Briganti is not constructed differently from at least one soluble item and that the edible cup of Briganti would not have found coffee because it is constructed entirely of edible liquid.
Examiner argues that Briganti et al. teaches the edible cup being made from any edible liquid such as coffee or tea (‘024, Paragraph [0022]).  Briganti et al. teaches making the edible container from a variety of food materials.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Singer et al. and construct the main body from juice concentrate (material different than ground coffee) as taught by Briganti et al. based upon the desired flavor profile of the edible container.  Furthermore, the limitations “to store at least one soluble item” are intended use limitations.  Additionally, Claim 1 and Claim 5 do not positively recite the at least one soluble item to be stored in the main body to be coffee.  Applicant argues limitations that are not commensurate in scope with the claimed invention.  The edible container need only to be capable of storing at least one soluble item therein.  Camera et al. teaches a container capable of storing at least one soluble item (instant beverage component 828) therein in response to receiving a liquid thereon from a beverage brewing device wherein a capsule (insert 850) is disposed within at least a portion of the main body (bottom wall 815 and sidewall 820) to release an ingredient (flavor enhancer) into the drinkable solution in response to receiving the liquid thereon from the beverage brewing device (‘542, FIG. 8) (‘542, Paragraphs [0056]-[0066]).  Therefore, these arguments are not found persuasive.
Applicant argues on Page 8 of the Remarks that the edible container 20 of Woods does not store at least one soluble item as ground coffee therein and that edible container 20 of Woods would not have ground coffee because it is entirely of dehydrated food and that the edible container 20 of Woods would not pour ground coffee in response to removing lid 52.
Examiner argues the limitations “to store at least one soluble item” are intended use limitations.  Additionally, Claim 1 and Claim 5 do not positively recite the at least one soluble item to be stored in the main body to be coffee.  Applicant argues limitations that are not commensurate in scope with the claimed invention.  The edible container need only to be capable of storing at least one soluble item therein.  Camera et al. teaches a container capable of storing at least one soluble item (instant beverage component 828) therein in response to receiving a liquid thereon from a beverage brewing device wherein a capsule (insert 850) is disposed within at least a portion of the main body (bottom wall 815 and sidewall 820) to release an ingredient (flavor enhancer) into the drinkable solution in response to receiving the liquid thereon from the beverage brewing device (‘542, FIG. 8) (‘542, Paragraphs [0056]-[0066]).  Furthermore, Broen et al. discloses a container (cup 100) comprising a main body capable of storing at least one soluble item (pod 200) (‘928, FIG. 1B) (‘928, Paragraphs [0021] and [0048]) wherein the soluble item (pod) is provided as a dissolvable, edible packaging solution to be made and used in an environmentally friendly way to serve as more than just a vessel and be a part of the product wherein the pod is designed to make beverages without significant waste (‘928, Paragraph [0019]) wherein the pod dissolves in hot water (‘928, Paragraph [0046]).  Therefore, this argument is not found persuasive.
Applicant argues on Page 9 of the Remarks with respect to Claim 2 that soluble coffee product 120 of Singer is made by a freeze drying processing including brewed coffee and/or a liquid coffee concentrate (‘022, Paragraph [0127]) wherein the soluble coffee product 120 of Singer can be a liquid coffee concentrate that may be frozen.  Applicant contends that Singer is silent regarding the soluble coffee product being made of freeze dried coffee beans and that soluble coffee product 120 of Singer is made of brewed coffee, which applicant contends is entirely different from freeze dried coffee beans.
Examiner notes that applicant admits that the soluble coffee product 120 of Singer is made by a freeze drying process including brewed coffee.  The disclosure of a brewed coffee being freeze dried reads on the claimed freeze dried coffee beans.  Therefore, this argument is not found persuasive.
Examiner notes that a rejection to new Claim 5 has been made as well.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792